Bloodworth, J.
1. The motion to dismiss the bill of exceptions is overruled.
2. “The action of the judge of the superior court sustaining the certiorari has the effect of granting a new trial, and, this *446being the first grant of a new trial and the evidence not having demanded the verdict, under the repeated rulings of the Supreme Court and of this court the grant of the certiorari will not be set aside. Murray v. Stribling, 28 Ga. App. 211 (110 S. E. 761); McCall v. Stubbs, 28 Ga. App. 308 (111 S. E. 63); Darley v. Williams, 28 Ga. App. 323 (111 S. E. 83). See also Maynard v. American Ry. Express Co., 29 Ga. App. 329 (115 S. E. 35).” Daniell v. McRee, 31 Ga. App. 210 (2) (120 S. E. 448). “This being the first grant of a new trial, and the verdict not haying been demanded absolutely by the evidence, this court, without undertaking to make any adjudication with respect to the reason assigned by the trial judge as the basis of his action, will affirm the judgment. Civil Code, § 5585; Cox v. Grady, ante, 368 (64 S. E. 262); McCain v. College Park, 112 Ga. 701 (37 S. E. 971); Brantley Co. v. Bank of Waycross, Id. 532 (37 S. E. 737); Harvey v. Bowles, Id. 363 (37 S. E. 363); Weinkle v. Brunswick R. Co., 107 Ga. 367 (33 S. E. 471); Macon Street R. Co. v. Jones, 116 Ga. 351 (42 S. E. 468); Allen v. Lumpkin, Id. 777 (43 S. E. 54).” Van Giesen v. Queen Ins. Co., 132 Ga. 515 (1).
3. Where the relation of landlord and cropper exists, “the title to all crops grown on the land remains in the landlord until there has been an actual division and settlement wherebjr he receives in full his share of the products.” De Loach v. Delk, 119 Ga. 884 (47 S. E. 204); Civil Code (1910), §§ 3705, 3707.
4. Under the principles announced above and the particular facts of this case, the court did not err either in sustaining the certiorari or in directing that if the evidence is substantially the same on another trial, the property should be found not subject to the mortgage execution. See, in this connection, Moore v. Southern Express Co., 9 Ga. App. 487 (71 S. E. 762).

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.